DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-15, in the reply filed on September 21, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 21, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the claim discloses “a solid basic structure likely matching or being identical to a geometrical structure” and is it not clear what is meant by the term “likely matching”. For the purposes of this examination the term “likely matching” will be considered the same as “approximately”. Clarification on this issue is requested.
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Description of examples or preferences is properly set forth in the specification rather than the claims. See MPEP § 2173.05(d).
Regarding claim 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Description of examples or preferences is properly set forth in the specification rather than the claims. See MPEP § 2173.05(d).
Claim 11 recites the limitation "said eddy current sensor".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination “said eddy current sensor” will be considered the same as the “eddy current sensing unit” of parent claim 1.
Claim 12 recites the limitation "the eddy current sensor".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination “the eddy current sensor” will be considered the same as the “eddy current sensing unit” of parent claim 1.
Regarding claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Description of examples or preferences is properly set forth in the specification rather than the claims. See MPEP § 2173.05(d).
Regarding claim 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Description of examples or preferences is properly set forth in the specification rather than the claims. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeFelice et al (U.S. Patent Publication No. 2017/0312821).
	In the case of claim 1, DeFelice teaches a method for additive manufacturing of a component/part by repetitively applying a material layer over a previously solidified layer and solidifying a region/portion of the material layer with the underlying solidified layer to build (Abstract and Page 1 Paragraph 0009). DeFelice further teaches that the additive manufacturing of the part/component was according to a 3D model/CAD file for the component (Page 4 Paragraph 0040). DeFelice further teaches having used an eddy current sensing unit/probe to scan the surface of the newly solidified cross section in order to collect integrity data which was compared with expected integrity data based on previously formed components/parts in order to determine the presence of a manufacturing anomaly (Page 3 Paragraphs 0027-0028).
	As for claim 2, DeFelice teaches that the expected integrity data contained in a database was from previously collected integrity data (Page 3 Paragraph 0028) and therefore was based on a response of the eddy current sensing unit.
	As for claims 3 and 5, DeFelice teaches that the step of determining expected integrity data comprised searching within a catalogue/database of predefined/previously collected property data/geometrical structure information which included distinct material properties (Page 3 Paragraph 0028).
	As for claim 4, as was discussed previously in the rejection of claim 2, the collected integrity data was derived from previously collected material property data of an already completed component/part (Page 3 Paragraph 0028) and therefore was a map resulting from a scan of reference object of a solid basic structure.
	As for claim 6, DeFelice teaches that the expected integrity data/stored integrity data was based on a relative position of the sensor/tool to the position of the defect and therefore the sensed portion of the geometrical structure (Page 7 Paragraph 0058).
	As for claim 10, DeFelice teaches that the sensed integrity data is used to determine if the part being formed is to be scrapped or repaired (Page 3 Paragraphs 0030-0031) and therefore the step of detecting a defect comprises comparing the difference within a given acceptable anomaly data threshold in order to determine whether or no the part being formed is to be scrapped or repaired.
	As for claim 11, DeFelice teaches that the sensor/inspection tool was scanned along a pat according to the 3D model/CAD file of the component/part being formed (Pages 4 Paragraph 0039 and Page 6 Paragraph 0051).
	As for claim 12, DeFelice teaches that a plurality of inspection tools/sensors were used (Page 3 Paragraph 0027).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over DeFelice et al as applied to claim 1 above, and further in view of Ralls et al (U.S. Patent Publication No. 2018/0111192).
	The teachings of DeFelice as it applies to claim 1 have been discussed previously and are incorporated herein.
	As for claims 7-9, though DeFelice teaches having changed the inspection frequency based on the number of layer formed and/or the number of anomalies detected (Page 2 Paragraph 0016) DeFelice does not specifically teach having probed the new solidified cross section by means of a plurality of distinct excitation frequencies.
	Ralls teaches a method for additive manufacturing comprising inspecting each layer using eddy current sensors (Abstract and Page 3 Paragraphs 0041-0043). Ralls teaches that inspecting the part being formed comprised using a plurality of frequencies ranging from 5 Hz to 500 kHz (Pages 4-5 Paragraphs 0048-0049 and 0064). Ralls teaches that by using different excitation frequencies the ability to determine the quality of the part being formed is improved (Page 8 Paragraph 0111).
	Based on the teachings of Ralls, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have scanned the newly solidified cross section of DeFelice by means of a plurality of distinct and different excitation frequencies in the range of 5 Hz to 500 kHz because this was a known inspection process in the art of additive manufacturing which improved the quality determination of the part being formed. Furthermore, the taught frequency range of DeFelice in view of Ralls overlapped with the two claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	In the case of claims 13-15, they are rejected for the same reasons discussed previously in the rejection of claims 1 and 7-9.  

Conclusion
	Claims 1 through 15 have been rejected. Claims 16 has been withdrawn from consideration. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712